Blatchford, Justice.
I have carefully examined the proofs in these cases, and considered the questions argued at the bar. The opinion of the district judge sets forth the facts correctly, and I concur in his conclusions, that the proofs show a right in the libelants to maintain a suit in rem against the vessel to recover the value of the resin; that, under the averments in the libel, and its prayer, a decree for damages for conversion can bo sustained; and that the libelants had a right to require the signing of the bill of lading which they demanded from the master. Whether they had a right to claim the benefit of the contract of shipment made by Michel with the vessel is *590a question not necessary to be decided. The discussion of the facts ind the law applicable to the case by the district judge is so full and thorough that nothing can be added to its force.
' Decrees must be entered for the amounts of damages awarded below;, with interest from September 27, 1881, with the costs taxed in ,favor of the libelants below, and their costs in this court, the bills of lading deposited to be returned on payment.